Luke, J.
The charge of the court upon the question of recent possession of stolen goods, as complained of, was not erroneous for the reason stated in Cuthbert v. State, 3 Ga. App. 600 (60 S. E. 322). See Jackson v. State, 25 Ga. App. 16 (102 S. E. 373). The charge of the court was full and fair, and the’evidence amply authorized, if indeed it did not almost demand, the conviction of the defendant. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

H. F. Rawls, for plaintiff in error.
C. H. Garrett, solicitor-general, contra.